DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 recite the limitation "the doghouse" in lines 4 and 6 of claim 1, lines 2 and 3 of claim 2, lines 2-3 of claim 3, lines 1 and 3 of claim 4, lines 1 and 2 of claim 5, line 1 of claim 6, and line 2 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the doghouse” should be “the doghouse portion” or “a doghouse portion in line 2 of claim 1 should be “a doghouse”.  Please clarify claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712).
Regarding claim 1, Maugendre (Figs. 1 and 2 [0053]-[0057]) discloses an apparatus comprising a module 2 equipped with at least one submerged burner 8 with transfer duct 5 delivering glass to a mixing module 3 equipped with at least one submerged burner 9 and following the mixing module feeding into a duct or refining compartment.  Maugendre ([0020] and [0023]-[0024]) further discloses the submerged melting module is capable of melting batch materials and discloses materials such as cullet.  Therefore, it would be obvious to a person having ordinary skill in the art, a submerged combustion module as a doghouse portion or doghouse of a mixing module 3 (corresponding to a 
As discussed above, Maugendre discloses a doghouse portion (i.e. melting module 2) a mixing module (i.e. a furnace) and a refining compartment downstream of the doghouse.  Maugendre fails to disclose specifics of the mixing module 3 and refining compartment downstream of the melting module as part of an elongated tank and fails to disclose a thermal conditioning chamber as part of an elongated tank.  However, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 and refining section 6 as an elongated tank downstream of a melting module.  Further, Maugendre ([0001]-[0002]) discloses the apparatus is for the purpose of continuously feeding glass-forming plants and plants for forming glass fibers or glass hollow-ware, Ihrig (Col. 1, lines 13-15) discloses glass cooling is required to provide a given viscosity for various forming processes, and Trevelyan (Figs. 1 and 2 and discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Maugendre, Ihrig, and Trevylan discloses methods and apparatuses for melting glass batches for glass forming processes.  Therefore, based on the additional teachings of Maugendre, Ihrig, and Trevylan discussed above, it would be obvious to a person having ordinary skill in the art, an elongated tank downstream of melting module 2 (corresponding to a doghouse portion/doghouse) in the apparatus of Maugendre and the elongated tank including a melting chamber (i.e. module 3) at an upstream end of the tank having an inlet through which melting glass is received from the doghouse, a refining chamber downstream of the melting chamber that receives molten glass from the melting chamber, and further comprising a thermal conditioning chamber downstream of the refining chamber that receives molten glass from the refining 
Regarding claim 5, Maugendre (Figures 1, 3, and 4 and [0054]) discloses melting modules poured into mixing module 3 (i.e. melting chamber) by a throat system and ducts, suggests the glass stream arriving upstream of an elongated tank including the mixing module 3 (i.e. melting chamber) and refining zone 6, and discloses the stream of glass arriving in a direction transverse of the flow of molten glass in the tank.  Therefore, based on the additional teachings of Maugendre, it would be obvious to a person having ordinary skill in the art the melting module (i.e. doghouse) is offset form the tank such that molten glass flowing from an upstream end to a downstream end of the doghouse flows in a direction transverse to the flow of molten glass in the tank.  
Regarding claim 6, as discussed above Maugendre ([0053]) discloses at least one submerged burner 8 in melting module 2 (i.e. doghouse) and transfer ducts.  Maugendre ([0012]) further discloses the melting module (i.e. doghouse) may predominantly be fitted with heating means in the form of 
Regarding claim 7, in addition to the rejection of claim 1 above, Maugendre ([0015]) discloses the submerged combustion burners in the module may pass through the floor.  Therefore, it would be obvious to a person having ordinary skill in the art the one or more submerged combustion burners mounted in the floor of the doghouse (i.e. melting module).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) as applied to claim 2 above, and further in view of Wang et al. (US 2015/0307382 – hereinafter Wang).
Regarding claim 2, Maugendre, Trevylan, and Ihrig fail to disclose the solid glass-forming materials are received in the doghouse via a submerged inlet located below a free surface of the molten glass in the doghouse.  However Wang ([0001]-[0006], Fig. 5, and [0018]) discloses an arrangement for feeding glass batch material into a furnace at a location to eliminate problems associated with a glass blanket formed by raw materials on the top surface of the glass melt.  Problems disclosed by a blanket of raw materials include dry materials may become entrained in exhaust gases or loss of chemical elements due to volatilization of chemical elements, which may result in a final glass chemistry that is outside the desired chemical specifications.  Wang discloses an arrangement for feeding glass batch material  into a furnace at a location below the glass melt to eliminate the problems associated with a glass blanket and discloses glass melting with submerged combustion burners and a side mounted hopper that supplies batch material to a horizontal screw located at the bottom.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art, to improve the feeding of glass batch materials into the module 2 (doghouse/submerged combustion .  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) as applied to claim 1 above, and further in view of Faulkinbury (US 2018/0057387).
Regarding claim 3 , Maugendre (Figures and [0015]) discloses the melting module (i.e. doghouse) comprising a floor, a roof, and sidewall, but fails to disclose wherein the floor, roof, and sidewall of the doghouse are liquid-cooled such that a solid layer of glass forms on an interior surface thereof during operation of the apparatus.  However, Faulkinbury (Figures and [0095]) discloses a submerged combustion melter, similar to the melting module of Maugendre, having liquid cooled panels that allows formation of a thin frozen glass shell (corresponding to a solid layer of glass) to form on the surfaces that prevents refractory wear and associated molten product contamination.  Faulkinbury ([0053]) discloses portions of the entire panels of sidewall, floor and ceiling of the SCM having fluid cooling.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, to improve the apparatus of Maugendre by providing for a melting module (i.e. doghouse) comprising a floor, roof, and sidewalls that are liquid cooled such that a solid layer forms on an interior surface thereof during operation of the apparatus in order to prevent refractory wear and associated molten product contamination.  
Regarding claim 4, as discussed in the rejection of claim 3 above, Faulkinbury discloses liquid cooled panels and a thin frozen glass sheet formed on the surfaces to prevent refractory wear.  Faulkinbury (Figures and [0076]) further discloses cooling wall panels are preferably water-cooled and discloses passages for the coolant in the coolant panels and further discloses ([0037] and [0052]) refractory linings.  Therefore, based on the disclosure of Faulkinbury, it would be obvious to a person .  
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) as applied to claims 1 and 7 above, and further in view of Cozak et al. (US 4,929,266).
Regarding claim 8, as discussed in the rejection of claims 1 and 7 above, Maugendre in view of Trevylan and Ihrig provide for a doghouse (“melting module 2”) configured to receive a mixture of solid glass-forming materials and including one or more submerged combustion burners.  Maugendre further provides for the doghouse defining a flow direction (See Figures).  Obviousness of Maugendre in view of Trevylan and Ihrig provides for an elongated tank downstream of the doghouse that defines a flow direction oriented transverse to the flow direction of the doghouse, the elongated tank including a melting chamber (i.e. module 3) having an inlet in communication with the doghouse, a refining compartment (i.e. refining chamber) downstream of, and in communication with the melting chamber, and a thermal conditioning chamber downstream of, and in communication with the refining chamber.  
Maugendre in view of Trevylan and Ihrig fail to disclose wherein the melting chamber and the refining chamber are separated by a throat.  However, Cozak (Figures and Col. 4, line 53 to Col. 5, line 8) discloses melt is advantageously caused to flow from the melting tank into the refining tank through a throat located beneath the level of the upstream refining cell and this is beneficial for stabilizing current circulation and promotes foam against the wall structure separating the melting and refining compartments and effective refining of the melt.  Therefore, based on the additional teachings of Cozak, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Trevylan and Ihrig could be improved by providing a throat between the melting chamber and refining 
Maugendre in view of Trevylan and Ihrig fails to disclose wherein the refining chamber and the thermal conditioning chamber are separated by a waist.  However, Cozak (Figures and Col. 5, lines 62 to Col. 6, line 5) discloses melt flow from a refining tank to a conditioning tank via a neck (corresponding to a waist).  Cozak discloses this provides a constraint on flow between the refining tank and the conditioning tank, and in particular, in reducing return currents from the conditioning tank to the refining tank, which is beneficial for the pattern of current flow in the furnace and reduces the amount of waste glass if there is a glass composition changeover.  Therefore, based on the additional teachings of Cozak, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Trevylan and Ihrig could be improved by providing a waist between the refining and thermal conditioning chamber to provide for constraint of flow between the refining chamber and conditioning chamber, reduce return currents from the conditioning chamber and refining chamber, and provide for reducing the amount of waste glass if there is a glass composition changeover.  
Regarding claims 9-11, Maugendre (Figs. 1 and 2 and [0053]-[0055]) discloses a conventional melting module 1 distinct from melting module 2 for melting a mixture of solid glass-forming materials, and discloses melting modules 1 and 2 may be meet “head-on” along the same axis but in opposite directions.  Based on this disclosure by Maugendre, it would be obvious to a person having ordinary skill in the art a second melting module oriented along the same axis as melting module 2 “head-on” along the same axis but in opposite direction, which provides for a second melting module defining a flow direction that is also opposite the direction of melting module 2 along the same axis and is also transverse a flow direction defined by the elongated tank, on opposite sides of the elongated tank, as claimed in claim 10, and are opposed on opposite sides of the elongated tank such that the flow 
The second melting module of Maugendre provides for a second doghouse to receive a mixture of solid glass-forming materials, but Maugendre discloses the second doghouse as a conventional melting module and fails to disclose the second melting module including one or more submerged combustion burners, like melting module 2.  However, Maugendre ([0025]) discloses modules A and B may be of similar or even identical sizes (i.e. volume to be melted) and ([0027]) to choose the relative dimensions of the melting modules.  Both melting modules provide for melting solid glass-forming materials and both melting modules are disclosed as capable of melting similar volumes.  Therefore, it would be obvious to a person having ordinary skill in the art, a conventional melting module could be substituted by a submerged combustion melting module, since both the modules provide for melting solid glass forming materials.  With the substitution of a submerged combustion melting module for the second melting module (i.e. doghouse).  This provides for a second doghouse configured to receive a mixture of solid glass- forming materials and including one or more submerged combustion burners, and the second doghouse defining a flow direction that is also transverse to the flow direction of the elongated tank, on opposite sides of the elongated tank, as claimed in claim 10, and , and are opposed on opposite sides of the elongated tank such that the flow direction defined by the doghouse and the flow direction defined by the second doghouse are aligned, as claimed in claim 11.
Regarding claim 12, in addition to the rejection of claims 1 and 8 above, Maugendre ([0015]) discloses the submerged combustion burners in the module may pass through the floor.  Therefore, it would be obvious to a person having ordinary skill in the art the one or more submerged combustion burners are mounted in the floor of the doghouse (i.e. melting module).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US  as applied to claim 8 above, and further in view of Faulkinbury (US 2018/0057387).
Regarding claim 13, as discussed in the rejection of claims 1 and 8 above, Maugendre (Figures and [0015]) discloses the melting module (i.e. doghouse) comprising a floor, a roof, and sidewall, but fails to disclose wherein the floor, roof, and sidewall of the doghouse are liquid-cooled such that a solid layer of glass forms on an interior surface thereof during operation of the apparatus.  However, Faulkinbury (Figures and [0095]) discloses a submerged combustion melter, similar to the melting module of Maugendre, having liquid cooled panels that allows formation of a thin frozen glass shell (corresponding to a solid layer of glass) to form on the surfaces that prevents refractory wear and associated molten product contamination.  Faulkinbury ([0053]) discloses portions of the entire panels of sidewall, floor and ceiling of the SCM having fluid cooling.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, to improve the apparatus of Maugendre by providing for a melting module (i.e. doghouse) comprising a floor, roof, and sidewalls that are liquid cooled such that a solid layer forms on an interior surface thereof during operation of the apparatus in order to prevent refractory wear and associated molten product contamination.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741